Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees of Van Eck Worldwide Insurance Trust In planning and performing our audit of the financial statements of Worldwide Emerging Markets Fund, Worldwide Hard Assets Fund, and Worldwide Bond Fund (three of the four investment funds constituting the Van Eck Worldwide Insurance Trust (the “Trust”) and collectively referred to as the “Funds”), as of and for the year ended December 31, 2009, in accordance with the standards of the Public
